Exhibit 10.1

 



PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 2nd day of May, 2018 by
and among OptimizeRx Corporation, a Nevada corporation (the “Company”), and the
Investors set forth on the signature pages affixed hereto (each an “Investor”
and collectively the “Investors”).

 

Recitals

 

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

 

B. The Investors wish to purchase, severally and not jointly, from the Company,
and the Company wishes to sell and issue to the Investors, upon the terms and
conditions stated in this Agreement, an aggregate of 5,000,000 shares (without
giving effect to the Reverse Split) (the “Shares”) of the Company’s Common
Stock, par value $0.001 per share (together with any securities into which such
shares may be reclassified, whether by merger, charter amendment or otherwise,
the “Common Stock”), at purchase price of $1.80 per Share (the “Per Share
Price”), for an aggregate purchase price of Nine Million Dollars ($9,000,000)
(the “Purchase Price”); and

 

C. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement, in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

D. Prior to the consummation of the transactions contemplated hereby, the
Reverse Split (hereinafter defined) will have been approved by all necessary
corporate action on the part of the Company and its stockholders.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 



 

 

 

“Agent” means Lake Street Capital Markets LLC.

 

“Agent Related Persons” means any of the Agent’s directors, executive officers,
general partners, managing members or other officers participating in the
offering of the Shares.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into,
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

 

“Insider” means each director or executive officer of the Company, any other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, and any promoter connected with the Company in any
capacity on the date hereof.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 



 -2- 

 

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

 

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

 

“Nasdaq” means The Nasdaq Capital Market.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

 

“Required Investors” means (i) prior to Closing the Investors who, together with
their Affiliates, have agreed to purchase a majority of the Shares to be
purchased by the Investors hereunder and (ii) from and after the Closing the
Investors beneficially owning (calculated in accordance with Rule 13d-3 under
the 1934 Act) a majority of the Shares.

 

“Reverse Split” means a reverse split of the outstanding shares of Common Stock
at a ratio of between one-for-three and one-for-3.5 (as determined by the Board
of Directors of the Company and disclosed to the Investors orally prior to the
execution and delivery of this Agreement) which does not reduce the number of
shares of Common Stock that the Company is authorized to issue.

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Trading Day” means a day on which the Nasdaq is open for trading.

 



 -3- 

 

 

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, on the Closing Date, each of the Investors shall severally, and not
jointly, purchase, and the Company shall sell and issue to the Investors, the
Shares in the respective amounts set forth opposite the Investors’ names on the
signature pages attached hereto in exchange for the Purchase Price as specified
in Section 3 below.

 

3. Closing. Unless other arrangements have been made with a particular Investor,
upon confirmation that the other conditions to closing specified herein have
been satisfied or duly waived by the Investors, the Company shall deliver to
Lowenstein Sandler LLP, in trust, a certificate or certificates, registered in
such name or names as the Investors may designate, representing the Shares, with
instructions that such certificates are to be held for release to the Investors
only upon payment in full of the Purchase Price to the Company by all the
Investors. Unless other arrangements have been made with a particular Investor,
upon such receipt by Lowenstein Sandler LLP of the certificates, each Investor
shall promptly, but no more than one Business Day thereafter, cause a wire
transfer in same day funds to be sent to the account of the Company as
instructed in writing by the Company, in an amount representing the portion of
the Purchase Price payable in respect of the Shares to be purchased by such
Investor, as set forth on the signature pages to this Agreement. On the date
(the “Closing Date”) that the Company receives the Purchase Price in full, the
certificates evidencing the Shares shall be released to the Investors (the
“Closing”). The Closing of the purchase and sale of the Shares shall take place
at the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, 18th
Floor, New York, New York 10020, or at such other location and on such other
date as the Company and the Investors shall mutually agree.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”):

 

4. 1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify or to be in good standing has not had and could
not reasonably be expected to have a Material Adverse Effect. The Company’s
Subsidiaries are listed on Schedule 4.1 hereto.

 



 -4- 

 

 

4.2 Authorization. The Company has full power and authority and, subject to the
filing of a Certificate of Amendment to the Company’s Articles of Incorporation
with the Secretary of State of Nevada to effect the Reverse Split, has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares, and (iv) the
consummation of the Reverse Split The Transaction Documents constitute, or upon
the execution and delivery thereof by the Company will constitute, the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.

 

4.3 Capitalization. Schedule 4.3 sets forth as of the date hereof: (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 4.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind. Except as
described on Schedule 4.3 and except for the Registration Rights Agreement,
there are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind by and among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them. Except as described on Schedule 4.3 and except as provided
in the Registration Rights Agreement, no Person has the right to require the
Company to register any securities of the Company under the 1933 Act, whether on
a demand basis or in connection with the registration of securities of the
Company for its own account or for the account of any other Person.

 

The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

 



 -5- 

 

 

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

 

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

 

4.5 Consents. Except for the filing of a Certificate of Amendment to the
Company’s Articles of Incorporation with the Secretary of State of Nevada to
effect the Reverse Split, the execution, delivery and performance by the Company
of the Transaction Documents, the offer, issuance and sale of the Shares and the
effectuation of the Reverse Split require no consent of, action by or in respect
of, or filing with, any Person, governmental body, agency, or official other
than filings that have been made pursuant to applicable state securities laws
and post-sale filings pursuant to applicable state and federal securities laws
which the Company undertakes to file within the applicable time periods. Subject
to the accuracy of the representations and warranties of each Investor set forth
in Section 5 hereof, the Company has taken all action necessary to exempt (i)
the issuance and sale of the Shares, and (ii) the other transactions
contemplated by the Transaction Documents from the provisions of any stockholder
rights plan or other “poison pill” arrangement, any anti-takeover, business
combination or control share law or statute binding on the Company or to which
the Company or any of its assets and properties may be subject and any provision
of the Company’s Articles of Incorporation or Bylaws that is or could reasonably
be expected to become applicable to the Investors as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Shares and the ownership, disposition or voting of the Shares by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.

 

4.6 Delivery of SEC Filings; Business. The Company has made available to the
Investors through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended December 31,
2017 (the “10-K”), and all other reports filed by the Company pursuant to the
1934 Act since January 1, 2014 and prior to the date hereof (collectively, the
“SEC Filings”). The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period. The Company and its Subsidiaries are
engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company and its Subsidiaries, taken as
a whole. Since the filing of each of the SEC Filings, no event has occurred that
could reasonably be expected to require an amendment or supplement to any such
SEC Filing and as to which such an amendment or supplement has not been filed
prior to the date hereof.

 

4.7 Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by the Company for working capital and general corporate purposes.

 



 -6- 

 

 

4.8 No Material Adverse Change. Since December 31, 2017, except for the Reverse
Split and except as identified and described in the SEC Filings or as described
on Schedule 4.8, there has not been:

 

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the 10-K, except for changes in the ordinary course of business
which have not had and could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate;

 

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

 

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

 

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

 

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

 

(vi) any change or amendment to the Company's Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company or any Subsidiary is bound or to which any of their respective assets or
properties is subject;

 

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

 

(viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

 

(ix) the loss of the services of any executive officer, other key employee, or
material change in the composition or duties of the senior management of the
Company or any material Subsidiary;

 

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or

 

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

 



 -7- 

 

 

4.9 SEC Filings; S-3 Eligibility.

 

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

(c) The Company is not eligible to use Form S-3 to register the Registrable
Securities (as such term is defined in the Registration Rights Agreement) for
sale or other disposition by the Investors as contemplated by the Registration
Rights Agreement.

 

4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company, the issuance and sale
of the Shares and the effectuation of the Reverse Split will not (i) conflict
with or result in a breach or violation of (a) any of the terms and provisions
of, or constitute a default under the Company’s Articles of Incorporation or the
Company’s Bylaws, both as in effect on the date hereof (true and complete copies
of which have been made available to the Investors through the EDGAR system), or
(b) any statute, rule, regulation or order of any governmental agency or body or
any court, domestic or foreign, having jurisdiction over the Company, any
Subsidiary or any of their respective assets or properties, except for such
conflicts, breaches or violations as have not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, encumbrance or other adverse claim upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, except for such as have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

4.11 Tax Matters. The Company and each Subsidiary has timely prepared and filed
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and timely paid all taxes shown
thereon and timely paid all other material taxes otherwise owed by it, other
than taxes being contested in good faith and for which adequate reserves have
been made on the Company’s financial statements included in the SEC Filings. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company or any Subsidiary nor, to the
Company’s Knowledge, any basis for the assessment of any additional taxes,
penalties or interest for any fiscal period or audits by any federal, state or
local taxing authority except for any assessment which is not material to the
Company and its Subsidiaries, taken as a whole. All taxes and other assessments
and levies that the Company or any Subsidiary are required to withhold or to
collect for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due, other than taxes being contested in
good faith and for which adequate reserves have been made on the Company’s
financial statements included in the SEC Filings. There are no tax liens or
claims pending or, to the Company’s Knowledge, threatened against the Company or
any Subsidiary or any of their respective assets or property. Except as
described on Schedule 4.11, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any Subsidiary or other
corporation or entity.

 



 -8- 

 

 

4.12 Title to Properties. Except as disclosed in the SEC Filings, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

 

4.13 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by them, except where the failure to so possess has not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or such
Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

4.14 Labor Matters.

 

(a) Except as set forth on Schedule 4.14, the Company is not a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

 

(b) (i) There are no labor disputes existing, or to the Company's Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company's Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company's
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company's Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations in all material
respects.

 



 -9- 

 

 

(c) The Company is, and at all times has been, in compliance with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except for such instances of non-compliance as have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate. There are no claims pending against the Company before the Equal
Employment Opportunity Commission or any other administrative body or in any
court asserting any violation of Title VII of the Civil Rights Act of 1964, the
Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state or local Law, statute or ordinance barring discrimination in employment.

 

(d) Except as disclosed in the SEC Filings or as described on Schedule 4.14, the
Company is not a party to, or bound by, any written employment or other contract
or agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code.

 

(e) Except as specified in Schedule 4.14, each of the Company's employees is a
Person who is either a United States citizen or holds a valid visa entitling
such employee to work in the United States. To the Company's Knowledge, the
Company has no liability for the improper classification by the Company of such
employees as independent contractors or leased employees prior to the Closing.

 

4.15 Intellectual Property.

 

(a) All Intellectual Property of the Company and its Subsidiaries consisting of
patents, patent applications, registered trademarks, trademark applications
and/or copyrights is currently in compliance in all material respects with all
legal requirements (including timely filings, proofs and payments of fees) and
is valid and enforceable. No Intellectual Property of the Company or its
Subsidiaries which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has been or is now involved in any cancellation,
dispute or litigation, and, to the Company’s Knowledge, no such action is
threatened. No patent of the Company or its Subsidiaries has been or is now
involved in any interference, reissue, re-examination or opposition proceeding.

 

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
 generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $50,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which, to the Company’s Knowledge, will
result in a violation or breach of or constitute (with or without due notice or
lapse of time or both) a default by the Company or any of its Subsidiaries under
any such License Agreement, except for such violations, breaches and defaults as
have not had and could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.

 



 -10- 

 

 

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted and for the ownership, maintenance and
operation of the Company’s and its Subsidiaries’ properties and assets, free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property and Confidential Information, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses. The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

 

(d) To the Company’s Knowledge, (i) the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and (ii) the Intellectual Property and Confidential Information of the
Company and its Subsidiaries which are necessary for the conduct of Company’s
and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third party.
There is no litigation or order pending or outstanding or, to the Company’s
Knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of the Company and its Subsidiaries and the
Company’s and its Subsidiaries’ use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.

 

(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.

 

(f) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information. To the Company’s Knowledge, each employee, consultant
and contractor who has had access to Confidential Information which is necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof. Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.

 



 -11- 

 

 

4.16 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

 

4.17 Litigation. Except as described on Schedule 4.17, there are no pending
actions, suits or proceedings against or affecting the Company, its Subsidiaries
or any of its or their properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated. Neither the
Company nor any Subsidiary, nor any director or executive officer thereof, is or
since January 1, 2013 has been the subject of any action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the Company’s Knowledge,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1933 Act
or the 1934 Act.

 

4.18 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as of the dates shown and their consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis (“GAAP”) (except as
may be disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act). Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.18, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

 



 -12- 

 

 

4.19 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that, to the Company’s Knowledge, is customary for
comparably situated companies for the business being conducted and properties
owned or leased by the Company and each Subsidiary, and the Company reasonably
believes such insurance coverage to be adequate against all liabilities, claims
and risks against which it is customary for comparably situated companies to
insure.

 

4.20 Trading Market. The Common Stock is registered pursuant to Section 12(g) of
the 1934 Act and is quoted on OTCQB maintained by OTC Markets Group Inc. (the
“OTCQB”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the 1934 Act
or removal from quotation of the Common Stock from the OTCQB, nor has the
Company received any notification that the SEC or the OTCQB is contemplating
terminating such registration or quotation.

 

4.21 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.21.

 

4.22 No General Solicitation. Neither the Company nor any Person acting on its
behalf has conducted any general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Shares.

 

4.23 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.

 

4.24 Rule 506 Compliance. To the Company's Knowledge, neither the Company, any
Insider, the Agent nor any Agent Related Person is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2)(i) or (d)(3) of the 1933 Act. The Company is not disqualified
from relying on Rule 506 of Regulation D under the 1933 Act (“Rule 506”) for any
of the reasons stated in Rule 506(d) in connection with the issuance and sale of
the Shares to the Investors pursuant to this Agreement. The Company has
exercised reasonable care, including without limitation, conducting a factual
inquiry that is appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) exists. The Company has furnished to each
Investor, a reasonable time prior to the date hereof, a description in writing
of any matters relating to the Company, the Insiders, the Agent and the Agent
Related Persons that would have triggered disqualification under Rule 506(d) but
which occurred before September 23, 2013, in each case, in compliance with the
disclosure requirements of Rule 506(e). The Company has exercised reasonable
care, including without limitation, conducting a factual inquiry that is
appropriate in light of the circumstances, into whether any such
disqualification under Rule 506(d) would have existed and whether any disclosure
is required to be made to Investor under Rule 506(e). Any outstanding securities
of the Company (of any kind or nature) that were issued in reliance on Rule 506
at any time on or after September 23, 2013 have been issued in compliance with
Rule 506(d) and (e).

 



 -13- 

 

 

4.25 Private Placement. The offer and sale of the Shares to the Investors as
contemplated hereby is exempt from the registration requirements of the 1933
Act.

 

4.26 Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

4.27 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

 

4.28 Transactions with Affiliates. Except as disclosed in the SEC Filings or as
disclosed on Schedule 4.28, none of the executive officers or directors of the
Company and, to the Company’s Knowledge, none of the other officers or employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

4.29 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the 1934 Act, as the case may be, is being prepared. The
Company has established internal control over financial reporting (as defined in
1934 Act Rules 13a-15(f) and 15d-15(f)) to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The
Company's certifying officers have evaluated the effectiveness of the Company's
disclosure controls and procedures and the Company’s internal control over
financial reporting (collectively, “internal controls”) as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of such internal controls based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company's internal controls or, to the
Company's Knowledge, in other factors that could significantly affect the
Company's internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.

 



 -14- 

 

 

4.30 Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or might constitute material, non-public information, other than (i)
the terms of the transactions contemplated hereby, (ii) the specific terms of
the Reverse Split, and (iii) preliminary information on the Company’s expected
results for the quarter ended March 31, 2018 (collectively, the “Disclosures”).
The written materials delivered to the Investors in connection with the
transactions contemplated by the Transaction Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.

 

4.31 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

4.32. No Fiduciary. The Company acknowledges that none of the Investors is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby, and any advice or other
guidance provided by any Investor or any of its representatives and agents with
respect to this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Investor’s entry
into such transactions. The Company’s decision to enter into this Agreement and
the other Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and agents.

 



 -15- 

 

 

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

 

5.1 Organization and Existence. Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Shares pursuant to this Agreement.

 

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equity principles.

 

5.3 Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time. Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.

 

5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

5.5 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Shares. Such Investor acknowledges
receipt of copies of the SEC Filings. Neither such inquiries nor any other due
diligence investigation conducted by such Investor shall modify, limit or
otherwise affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement.

 

5.6 Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 



 -16- 

 

 

5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:

 

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities are sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

 

5.8 Investor Status. At the time such Investor was offered the Shares, it was,
and at the date hereof it is, (i) an “accredited investor” as defined in Rule
501(a) under the 1933 Act and (ii) an “institutional investor” as defined in
Financial Industry Regulatory Authority Rule 5110(d)(4)(B). Such Investor is not
a registered broker dealer registered under Section 15(a) of the Exchange Act,
or a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or an
entity engaged in the business of being a broker dealer. Except as otherwise
disclosed in writing to the Company on or prior to the date of this Agreement,
such Investor is not affiliated with any broker dealer registered under Section
15(a) of the 1934 Act, or a member of FINRA or an entity engaged in the business
of being a broker dealer. Such Investor maintains his or her principal residence
(in the case of an individual) or its principal executive office (in the case of
an entity) at the location specified on its signature page hereto.

 

5.9 No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general solicitation or general advertising.

 

5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

5.11 Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty (30)
days prior to the date hereof, neither such Investor nor any Affiliate of such
Investor which (x) had knowledge of the transactions contemplated hereby, (y)
has or shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Shares, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any purchases or sales of
the Common Stock, short sale, whether or not against the box, established any
“put equivalent position” (as defined in Rule 16a-1(h) under the 1934 Act) with
respect to the Common Stock, granted any other right (including, without
limitation, any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock or otherwise sought to hedge its
position in the Shares (each, a “Prohibited Transaction”). Prior to the earliest
to occur of (i) the termination of this Agreement, (ii) the Effective Date or
(iii) the Effectiveness Deadline, such Investor shall not, and shall cause its
Trading Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction, other than purchases and sales of shares of Common Stock other than
the Shares. Such Investor acknowledges that the representations, warranties and
covenants contained in this Section 5.11 are being made for the benefit of the
Investors as well as the Company and that each of the other Investors shall have
an independent right to assert any claims against such Investor arising out of
any breach or violation of the provisions of this Section 5.11.

 



 -17- 

 

 

5.12 The Agent. Such Investor understands that the Agent has acted solely as the
agent of the Company in the placement of the Shares, and that the Agent makes no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information such Investor may have received in connection
therewith. Such Investor acknowledges that it has not relied on any information
or advice furnished by or on behalf of the Agent.

 

5.13 No Legal Advice From the Company. Such Investor acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with its own legal counsel and investment and tax advisors. Such
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction, other than as expressly set forth in this Agreement.

 

5.14 Regulation M. Such Investor is aware that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Investors.

 

6. Conditions to Closing.

 

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares at the Closing is subject to the satisfaction, on or prior
to the Closing Date, of the following conditions, any of which may be waived by
such Investor (as to itself only):

 

(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

 



 -18- 

 

 

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated hereby to
be consummated on or prior to the Closing, all of which shall be in full force
and effect.

 

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

 

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

(e) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d) and (h) of this Section 6.1.

 

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company, or a duly
appointed committee thereof, approving the transactions contemplated by this
Agreement and the other Transaction Documents, the issuance of the Shares and
the Reverse Split, certifying the current versions of the Articles of
Incorporation and Bylaws of the Company and certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company.

 

(h) The Investors shall have received opinions from Morgan, Lewis & Bockius LLP,
the Company's counsel, and The Doney Law Firm, the Company’s Nevada counsel,
each dated as of the Closing Date, in form and substance reasonably acceptable
to the Investors and addressing such legal matters as the Investors may
reasonably request.

 

(i) No stop order or suspension of trading shall have been imposed by OTCQB, the
SEC or any other governmental or regulatory body with respect to public trading
in the Common Stock.

 



 -19- 

 

 

6.2 Conditions to Obligations of the Company. The Company's obligation to sell
and issue the Shares at the Closing is subject to the satisfaction on or prior
to the Closing Date of the following conditions, any of which may be waived by
the Company:

 

(a) The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment Representations”), shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.

 

(b) The Investors shall have executed and delivered the Registration Rights
Agreement.

 

(c) The Investors shall have delivered the Purchase Price to the Company.

 

6.3 Termination of Obligations to Effect Closing; Effects.

 

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

 

(i) Upon the mutual written consent of the Company and the Investors;

 

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

 

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

 

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to May 9, 2018;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

 

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or to
impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement or the other Transaction Documents.

 



 -20- 

 

 

7. Covenants and Agreements of the Company.

 

7.1 Reports. The Company will furnish to the Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

7.2 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

 

7.3 [Intentionally omitted]

 

7.4 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

 

7.5 Termination of Covenants. The provisions of Sections 7.1 through 7.4 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

 



 -21- 

 

 

7.6 Removal of Legends. In connection with any sale or disposition of the Shares
by an Investor pursuant to Rule 144 or pursuant to any other exemption under the
1933 Act such that the purchaser acquires freely tradable shares and upon
compliance by the Investor with the requirements of this Agreement, the Company
shall or, in the case of Common Stock, shall cause the transfer agent for the
Common Stock (the “Transfer Agent”) to issue replacement certificates
representing the Shares sold or disposed of without restrictive legends. Upon
the earlier of (i) registration for resale pursuant to the Registration Rights
Agreement or (ii) the Shares becoming freely tradable by a non-affiliate
pursuant to Rule 144 the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall reissue a certificate
representing shares of Common Stock without legends upon receipt by such
Transfer Agent of the legended certificates for such shares upon the request of
an Investor and (B) cause its counsel to deliver to the Transfer Agent one or
more blanket opinions to the effect that the removal of such legends may be
effected under the Act. From and after the earlier of such dates, upon an
Investor’s written request, the Company shall promptly cause certificates
evidencing the Investor’s Shares to be replaced with certificates which do not
bear such restrictive legends. When the Company is required to cause an
unlegended certificate to replace a previously issued legended certificate, if:
(1) the unlegended certificate is not delivered to an Investor within two (2)
Trading Days of submission by that Investor of a legended certificate to the
Transfer Agent as provided above and (2) prior to the time such unlegended
certificate is received by the Investor, the Investor, or any third party on
behalf of such Investor or for the Investor’s account, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of shares represented by such certificate
(a “Buy-In”), then the Company shall pay in cash to the Investor (for costs
incurred either directly by such Investor or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In. Such payment shall constitute
the Investor’s exclusive monetary remedy for a Buy-In, but shall not limit the
Investor’s right to pursue any equitable remedies available to it hereunder,
including without limitation, a decree of specific performance and/or injunctive
relief with respect to the Company’s failure to timely deliver unlegended shares
of Common Stock as required pursuant to the terms hereof.

 

7.7 Consummation of Reverse Split. The Company shall use its reasonable best
efforts to effect the Reverse Split as promptly as practicable after the date
hereof. The Company shall provide to the Investors copies of the filed
Certificate of Amendment effecting the Reverse Split as promptly as practicable
after the filing thereof with the Secretary of State of Nevada.

 

7.8 Nasdaq Matters. As soon as practicable, but no later than the 90th day after
the Closing Date, the Company shall (i) cause its Common Stock (including the
Shares) to be listed on Nasdaq and (ii) re-constitute its Board of Directors to
consist of not less than five members, a majority of whom shall constitute
“Independent Directors” as defined in Nasdaq Marketplace Rule 5605(a)(2).

 

7.9 Subsequent Equity Sales; Registration Statements.

 

(a) From the date hereof until ninety (90) days after the Closing Date, without
the consent of the Required Investors, neither the Company nor any Subsidiary
shall issue shares of Common Stock or Common Stock Equivalents. Notwithstanding
the foregoing, the provisions of this Section 7.9(a) shall not apply to (i) the
issuance of the Shares, (ii) the issuance of Common Stock or Common Stock
Equivalents upon the conversion or exercise of any securities of the Company or
a Subsidiary outstanding on the date hereof, provided that the terms of such
security are not amended after the date hereof to decrease the exercise price or
increase the Common Stock or Common Stock Equivalents receivable upon the
exercise, conversion or exchange thereof or (iii) the issuance of any Common
Stock or Common Stock Equivalents (A) pursuant to any Company equity incentive
plan approved by the Company’s stockholders and in place as of the date hereof,
or (B) if not issued pursuant to a plan described in clause (A), to members of
the Company’s Board of Directors in consideration for their service on the Board
of Directors, in the ordinary course of business and in amounts and on terms
consistent with past practice.

 



 -22- 

 

 

(b) From the date hereof until the earlier of (i) three years from the Closing
Date or (ii) such time as no Investor holds any of the Shares, the Company shall
be prohibited from effecting or entering into an agreement to effect any
“Variable Rate Transaction”. The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price.
For the avoidance of doubt, the issuance of a security which is subject to
customary anti-dilution protections, including where the conversion, exercise or
exchange price is subject to adjustment as a result of stock splits, reverse
stock splits and other similar recapitalization or reclassification events,
shall not be deemed to be a “Variable Rate Transaction.”

 

(c) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Shares in a manner that would require the registration under the 1933 Act of the
sale of the Shares to the Investors, or that will be integrated with the offer
or sale of the Shares for purposes of the rules and regulations of any trading
market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

(d) The Company shall not, from the date hereof until ninety (90) days after the
Effective Date, prepare and file with the SEC a registration statement relating
to an offering for its own account or the account of others under the 1933 Act
of any of its equity securities, other than (i) a Registration Statement
pursuant to the Registration Rights Agreement or (ii) any registration statement
or post-effective amendment to a registration statement (or supplement thereto)
relating to the Company’s employee benefit plans registered on Form S-8 or, in
connection with an acquisition, on Form S-4.

 

7.10 Equal Treatment of Investors. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the Investors. For clarification purposes, this provision constitutes
a separate right granted to each Investor by the Company and negotiated
separately by each Investor, and is intended for the Company to treat the
Investors as a class and shall not in any way be construed as the Investors
acting in concert or as a group with respect to the purchase, disposition or
voting of Shares or otherwise.

 



 -23- 

 

 

8. Survival and Indemnification.

 

8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

 

8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
partners, members, managers, employees and agents, and their respective
successors and assigns, from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.

 

8.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 



 -24- 

 

 

9. Miscellaneous.

 

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Required Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Without limiting the generality of the foregoing, in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Shares” shall be deemed to refer to
the securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile or other form of electronic transmission, which shall be
deemed an original.

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

 

If to the Company:

 

OptimzeRx Corporation

400 Water Street, Suite 200

Rochester, Michigan 48307

Attention: Chief Financial Officer

Fax: (248) 453-5529

 



 -25- 

 

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, Massachusetts 02110

Attention: Mark B. Stein

Fax: (617) 341-7701

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall reimburse the Special
Situations Funds for their reasonable out-of-pocket expenses incurred in
connection with the transactions contemplated by the Transaction Documents
(including, but not limited to, the reasonable fees and disbursements of
Lowenstein Sandler LLP, counsel to the Funds), in an amount not to exceed
$40,000 regardless of whether the transactions contemplated hereby are
consummated; it being understood that Lowenstein Sandler LLP has only rendered
legal advice to the Special Situations Funds participating in this transaction
and not to the Company or any other Investor in connection with the transactions
contemplated hereby, and that each of the Company and each Investor has relied
for such matters on the advice of its own respective counsel. Such fee shall be
paid at the Closing or, if the Closing does not occur, within five (5) Business
Days of the termination of this Agreement. The Company shall reimburse the
Investors upon demand for all reasonable out-of-pocket expenses incurred by the
Investors, including without limitation reimbursement of fees and disbursements
for one counsel (which shall be Lowenstein Sandler LLP unless the Special
Situations Funds no longer hold any Shares), in connection with any amendment,
modification or waiver of this Agreement or the other Transaction Documents
requested by the Company. In the event that legal proceedings are commenced by
any party to this Agreement against another party to this Agreement in
connection with this Agreement or the other Transaction Documents, the party or
parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.

 

9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Shares purchased under this Agreement at the time outstanding, each future
holder of all such Shares, and the Company.

 



 -26- 

 

 

9.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Required Investors (in the case
of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the execution and delivery of
this Agreement, the Company shall (i) issue a press release (the “Press
Release”) disclosing the execution of this Agreement, describing the
transactions contemplated hereby and by the other Transaction Documents and
disclosing the Disclosure, and (ii) file a Current Report on Form 8-K attaching
the press release described in the foregoing sentence as well as copies of the
Transaction Documents. In addition, the Company will make such other filings and
notices in the manner and time required by the SEC or the OTCQB. From and after
the issuance of the Press Release, no Investor will be deemed to be in
possession of any material nonpublic information regarding the Company. The
Company acknowledges that the Investors are relying on the prior sentence in
effecting transactions in the Company’s securities and that such reliance is
reasonable.

 

9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.9 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

 

9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

9.11 Construction. The parties agree that they and/or their respective counsel
have reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments thereto.

 



 -27- 

 

 

9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

9.13 Independent Nature of Investors' Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Transaction Documents. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.

 

[signature page follows]

 -28- 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company: OPTIMIZERX CORPORATION         By:     Name:  Douglas P, Baker  
Title: Chief Financial Officer

 

 -29- 

 

 

The Investors: SPECIAL SITUATIONS FUND III QP, L.P.         By:     Name:     
Title: General Partner

 

Aggregate Purchase Price: $2,984,000.40

Number of Shares: 1,657,778

 

Address for Notice:

 

527 Madison Avenue

Suite 2600

New York, NY 10022

 

with a copy to:

 

Lowenstein Sandler LLP

One Lowenstein Drive

Roseland, NJ 07068

Attn: John D. Hogoboom, Esq.

Telephone: 973.597.2500

Facsimile: 973.597.2400

 

 -30- 

 

 

  SPECIAL SITUATIONS CAYMAN FUND, L.P.         By:     Name:      Title: General
Partner

 

Aggregate Purchase Price: $1,116,000

Number of Shares: 620,000

 

Address for Notice:

 

527 Madison Avenue

Suite 2600

New York, NY 10022

 

with a copy to:

 

Lowenstein Sandler LLP

One Lowenstein Drive

Roseland, NJ 07068

Attn: John D. Hogoboom, Esq.

Telephone: 973.597.2500

Facsimile: 973.597.2400

 

 -31- 

 

 

  SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.         By:     Name:      Title:
General Partner

 

Aggregate Purchase Price: $900,000

Number of Shares: 500,000

 

527 Madison Avenue

Suite 2600

New York, NY 10022

 

with a copy to:

 

Lowenstein Sandler LLP

One Lowenstein Drive

Roseland, NJ 07068

Attn: John D. Hogoboom, Esq.

Telephone: 973.597.2500

Facsimile: 973.597.2400

 

 -32- 

 

 

  PARK WEST PARTNERS INTERNATIONAL, LIMITED         By:  Park West Asset
Management LLC   Title:  Investment Manager         By:     Name:  Grace Jimenez
  Title: Chief Financial Officer

 

Aggregate Purchase Price: $320,041.80

Number of Shares: 177,801

 

Address for Notice:

 

c/o Park West Asset Management LLC

900 Larkspur Landing Circle, Suite 165

Larkspur, CA 94939

 

 -33- 

 

 

  PARK WEST INVESTORS MASTER FUND, LIMITED         By:   Park West Asset
Management LLC   Title:  Investment Manager         By:     Name: Grace Jimenez
  Title: Chief Financial Officer

 

Aggregate Purchase Price: $2,829,958.20

Number of Shares: 1,572,199

 

Address for Notice:

 

c/o Park West Asset Management LLC

900 Larkspur Landing Circle, Suite 165

Larkspur, CA 94939

 

 -34- 

 

 

  FIRST BANK & TRUST   CUSTODIAN FOR RONALD L. CHEZ IRA         By:     Name: 
Karen Rose, as custodian for Ronald L. Chez IRA

 

Aggregate Purchase Price: $849,999.60

Number of Shares: 472,222

 

Address for Notice:

 

555 W. Madison Street

Chicago, IL 60601

 

 

-35-

 

